Oliver, Chief Judge:
This appeal for reappraisement relates to certain toys exported from Western Germany and entered at the port of Los Angeles, Calif.
Stipulated facts, upon which the case has been submitted, establish that foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, is the proper basis for appraisement of the merchandise in question, and that such statutory value for these items is the unit invoiced values, less nondutiable charges, packing included, and I so hold.
Judgment will be rendered accordingly.